Citation Nr: 0429505	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance by another person.

2.  Entitlement to special monthly pension benefits at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from November 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In June 2004, the veteran submitted additional medical 
evidence in connection with his claim.  It does not appear 
that the RO has reviewed this new evidence, and there does 
not appear to be a waiver of preliminary RO review from the 
veteran.   Under the circumstances, the case must be returned 
to the RO for preliminary review of the new evidence.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, in an April 2004 statement in support of claim, 
the veteran requested that treatment records be obtained from 
the Bonham VA medical facility in support of his claim for 
pension for the time period from January 1, 2004, to the 
present.  It does not appear that these records have been 
obtained.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Id. at 612-13.  If those documents 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  

At this point the Board believes it appropriate to inform the 
veteran that he should submit any additional pertinent 
evidence in his possession. 

The Board further observes that at the time of his October 
2002 VA examination, the veteran was noted to not be confined 
to his home but needed help to go out of his house to do 
anything such as grocery shopping.  With regard to the 
question of whether the veteran needed the help of another 
person to perform his activities of daily living, the 
examiner stated that the veteran mostly needed help obtaining 
food and preparing food although he could do some of it by 
himself.  He was also noted to need help going grocery 
shopping.  However, in a June 2004 medical note, a VA 
physician stated that the veteran needed someone to stay with 
him to help with his daily living activity due to his 
degenerative joint disease.  This demonstrates a possible 
worsening of the veteran's condition.  VA is obliged to 
afford veterans contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

With regard to VA examinations, pursuant to 38 C.F.R. 
§ 3.655, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the claimant pursuing an original, reopened or claim for 
an increase without good cause fails to report for 
examination, the claim will be denied.  This Remand serves as 
notice of the regulation.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain copies of the 
veteran's treatment records from 2003 to 
the present from the Bonham VA medical 
facility.  

2.  The RO should afford the appellant a 
VA aid and attendance/housebound 
examination.  The claims folder should be 
made available to the examiner for 
review.  The examiner should perform all 
necessary tests, and evaluate each of the 
appellant's disabilities.  The examiner 
should describe the nature of the 
appellant's disabilities and the effect 
they have on his ability to perform daily 
functions.  The examiner should answer 
each of the following questions:

(a) Is the appellant able to dress or 
undress himself and keep himself 
ordinarily clean and presentable?

(b) Does he require frequent adjustment 
of any special prosthetic or orthopedic 
appliances that cannot be done without 
aid?

(c) Is he unable to feed himself through 
loss of coordination of upper extremities 
or through extreme weakness, or unable to 
attend to the wants of nature?

(d) Does he have incapacity, physical or 
mental, that requires care or assistance 
on a regular basis to protect him from 
hazards or dangers incident to his daily 
environment?

(e) Does he have any disability that 
requires that he remain in bed?

(f) Is he substantially confined to his 
dwelling and the immediate premises, and 
if so, it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout his 
lifetime?

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record (to include all evidence 
received since the statement of the case) 
and determine if the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

